                      IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF KANSAS

In Re:                                                 )
                                                       )               Case No. 20-40385-7
JAMIE LYNN BAUMGARTNER                                 )
TROY LYNN BAUMGARTNER                                  )
                                       Debtors.        )

              MOTION TO APPROVE STIPULATION AND AGREEMENT,
             PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 9019,
          BY AND BETWEEN THE CHAPTER 7 TRUSTEE AND THE DEBTORS

         Christopher J. Redmond, Chapter 7 Trustee of the above-captioned bankruptcy estate of

 Jamie Lynn Baumgartner and Troy Lynn Baumgartner, by and through his counsel of record,

 and moves this Court for an Order pursuant to Federal Rule of Bankruptcy Procedure 9019

 approving a Stipulation and Agreement by and between the Chapter 7 Trustee and the Debtors

 herein (“Settlement”) and in support of this Motion, states as follows:

         1. Jamie Lynn Baumgartner and Troy Lynn Baumgartner (the “Debtor”) filed for relief

            under Chapter 7, Title 11, U.S.C. on May 18, 2020, and Christopher J. Redmond was

            appointed as the Chapter 7 Trustee of this bankruptcy estate (the “Trustee”).

         2. This Court has jurisdiction over this proceeding under 28 U.S.C. §§ 157 and 1334

            and venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3. The Debtors, Jamie Lynn Baumgartner and Troy Lynn Baumgartner, at the time of the

            filing of this bankruptcy proceeding, were receiving Per Capital payments from the Prairie

            Band Potawatomi Tribe on a quarterly basis.

         4. The Trustee and the Debtors have reached an agreement regarding this income stream which

            is non-exempt property of the bankruptcy estate.

         5. The Debtors agree to turn over to the Trustee for administration eight (8) quarters of

            the Per Capital payments from the Prairie Band Potawatomi Tribe, beginning with the


                                                                                            1|Page

                 Case 20-40385        Doc# 21      Filed 08/04/20      Page 1 of 3
          third quarter of 2020 (ending September 30, 2020) and ending with the second quarter of

          2022 (ending June 30, 2022).

       6. The parties’ Stipulation And Agreement is attached hereto as Exhibit “A” which sets

          out parties’ agreement, which is subject to and conditioned upon authority and

          approval by this Court.

       WHEREFORE, the Trustee requests that this Court enter an Order approving the

Stipulation and Agreement by and between the Trustee and the Debtors, Jamie Lynn

Baumgartner and Troy Lynn Baumgartner, and for such other and further relief as the Court

deems just and proper.

       DATED: August 4, 2020

                                     Respectfully Submitted:




                                     s/ Christopher J. Redmond
                                     CHRISTOPHER J. REDMOND, KS BAR #07307
                                     REDMOND LAW FIRM, LLC
                                     6731 W. 121st St., Suite 226
                                     Overland Park, KS 66209
                                     Telephone: 913-312-5675
                                     Fax: 913-312-5841
                                     christopher.redmond@christopherredmondlawfirm.com
                                     ATTORNEY FOR THE CHAPTER 7 TRUSTEE




                                                                                       2|Page

               Case 20-40385        Doc# 21     Filed 08/04/20     Page 2 of 3
                              CERTIFICATE OF SERVICE

        I hereby certify that on August 4, 2020, the above and foregoing document was filed
electronically using CM/ECF and a true and correct copy of the above and foregoing was served
as follows:

         X upon filing, the CM/ECF system sent notification to:
               U.S. Trustee
               ustpregion20.wi.ecf@usdoj.gov

              Troy A. Berberick on behalf of Debtor Jamie Lynn Baumgartner
              berbericklawoffice@gmail.com, G29823@notify.cincompass.com

              Troy A. Berberick on behalf of Joint Debtor Troy Lynn Baumgartner
              berbericklawoffice@gmail.com, G29823@notify.cincompass.com

              and, any and all other parties, if any, participating in the CM/ECF system
              in this matter, as evidenced by the receipt generated at the time of the
              filing of this document.; and

         X via United States Mail, postage prepaid to all parties of interest as shown within
           the creditor matrix attached to this Motion on file with the Court.


                                           s/ Cynthia Houser




                                                                                     3|Page

               Case 20-40385       Doc# 21     Filed 08/04/20     Page 3 of 3
